 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLTON V. MOSLEY,                                No. 2:16-CV-0519-MCE-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint (Doc. 17).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) Jeffrey Beard, the Director of the

 9   California Department of Corrections and Rehabilitation; (2) Jeff Macomber, the Warden at

10   California State Prison – Sacramento; and (3) G. Cox, a licensed vocational nurse at California

11   State Prison – Sacramento. Plaintiff states that he was placed in administrative segregation on

12   May 26, 2015, after defendant Cox had accused plaintiff of threatening to assault her. See Doc.

13   17, p. 9 (first amended complaint). According to plaintiff, on June 22, 2015, he was found not

14   guilty of threatening staff. See id. Plaintiff alleges that defendant Beard is liable for “his actions

15   of intimidation, abuse, harassment, and other violations of law against plaintiff.” Doc. 17, p. 3

16   (first amended complaint). Plaintiff claims defendant Macomber is liable for “his failure to

17   adequately supervise the staff person [defendant Cox] subordinate to him.” Id. at 6. Plaintiff

18   claims defendants violated his rights under the Eighth Amendment.

19

20                                            II. DISCUSSION
21                  According to plaintiff, defendants violated his Eighth Amendment rights. The

22   treatment a prisoner receives in prison and the conditions under which the prisoner is confined are

23   subject to scrutiny under the Eighth Amendment, which prohibits cruel and unusual punishment.

24   See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S. 825, 832 (1994).

25   The Eighth Amendment “. . . embodies broad and idealistic concepts of dignity, civilized

26   standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976). Conditions of
27   confinement may, however, be harsh and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347

28   (1981). Nonetheless, prison officials must provide prisoners with “food, clothing, shelter,
                                                         2
 1   sanitation, medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th

 2   Cir. 1986). A prison official violates the Eighth Amendment only when two requirements are

 3   met: (1) objectively, the official’s act or omission must be so serious such that it results in the

 4   denial of the minimal civilized measure of life’s necessities; and (2) subjectively, the prison

 5   official must have acted unnecessarily and wantonly for the purpose of inflicting harm. See

 6   Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison official must have a

 7   “sufficiently culpable mind.” See id.

 8                   When prison officials stand accused of using excessive force, the core judicial

 9   inquiry is “. . . whether force was applied in a good-faith effort to maintain or restore discipline,

10   or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992);

11   Whitley v. Albers, 475 U.S. 312, 320-21 (1986). The “malicious and sadistic” standard, as

12   opposed to the “deliberate indifference” standard applicable to most Eighth Amendment claims,

13   is applied to excessive force claims because prison officials generally do not have time to reflect

14   on their actions in the face of risk of injury to inmates or prison employees. See Whitley, 475

15   U.S. at 320-21. In determining whether force was excessive, the court considers the following

16   factors: (1) the need for application of force; (2) the extent of injuries; (3) the relationship

17   between the need for force and the amount of force used; (4) the nature of the threat reasonably

18   perceived by prison officers; and (5) efforts made to temper the severity of a forceful response.

19   See Hudson, 503 U.S. at 7. The absence of an emergency situation is probative of whether force

20   was applied maliciously or sadistically. See Jordan v. Gardner, 986 F.2d 1521, 1528 (9th Cir.
21   1993) (en banc). The lack of injuries is also probative. See Hudson, 503 U.S. at 7-9. Finally,

22   because the use of force relates to the prison’s legitimate penological interest in maintaining

23   security and order, the court must be deferential to the conduct of prison officials. See Whitley,

24   475 U.S. at 321-22.

25                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

26   injury or illness, also gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at
27   105; see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental

28   health needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is
                                                          3
 1   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

 2   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 3   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 4   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

 5   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

 6   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

 7   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

 8                   The requirement of deliberate indifference is less stringent in medical needs cases

 9   than in other Eighth Amendment contexts because the responsibility to provide inmates with

10   medical care does not generally conflict with competing penological concerns. See McGuckin,

11   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

12   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

13   1989). The complete denial of medical attention may constitute deliberate indifference. See

14   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

15   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

16   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

17   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

18                   Negligence in diagnosing or treating a medical condition does not, however, give

19   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

20   difference of opinion between the prisoner and medical providers concerning the appropriate
21   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

22   90 F.3d 330, 332 (9th Cir. 1996).

23           A.      Defendant Cox

24                   Plaintiff alleges that defendant Cox accused him of threatening her and that he was

25   later found not guilty of that offense. Plaintiff has not alleged defendant Cox used excessive

26   force against him or was deliberately indifferent to a serious medical need. In fact, plaintiff has
27   not alleged the use of any force whatsoever by defendant Cox or that he had any medical needs

28   which defendant Cox ignored.
                                                          4
 1          B.      Defendants Beard and Macomber

 2                  While plaintiff alleges defendant Beard is liable for “his actions of intimidation,

 3   abuse, harassment, and other violations of law against plaintiff,” plaintiff does not describe any

 4   such conduct on the part of defendant Beard or any other named defendant.

 5                  As with defendant Macomber, it appears that plaintiff’s allegations against

 6   defendant Beard stem from his supervisory position. Supervisory personnel are generally not

 7   liable under § 1983 for the actions of their employees. See Taylor v. List, 880 F.2d 1040, 1045

 8   (9th Cir. 1989) (holding that there is no respondeat superior liability under § 1983). A supervisor

 9   is only liable for the constitutional violations of subordinates if the supervisor participated in or

10   directed the violations. See id. The Supreme Court has rejected the notion that a supervisory

11   defendant can be liable based on knowledge and acquiescence in a subordinate’s unconstitutional

12   conduct because government officials, regardless of their title, can only be held liable under

13   § 1983 for his or her own conduct and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S.

14   662, 676 (2009). Supervisory personnel who implement a policy so deficient that the policy itself

15   is a repudiation of constitutional rights and the moving force behind a constitutional violation

16   may, however, be liable even where such personnel do not overtly participate in the offensive act.

17   See Redman v. Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

18                  When a defendant holds a supervisory position, the causal link between such

19   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

20   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.
21   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

22   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

23   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

24   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

25                  In this case, plaintiff has not alleged any personal conduct by either defendant

26   Beard or defendant Macomber, nor has plaintiff alleged that either defendant implemented a
27   constitutionally deficient policy. Defendants Beard and Macomber cannot be held liable simply

28   because they hold supervisory positions.
                                                         5
 1                                          III. CONCLUSION

 2                  In dismissing plaintiff’s original complaint with leave to amend, the court

 3   observed the original complaint failed to comply with Federal Rule of Civil Procedure 8.

 4   Specifically, as the court noted, the original complaint did not set forth a short and plain statement

 5   of plaintiff’s claims. Plaintiff was advised that any amended complaint must allege in specific

 6   terms how each defendant’s action violated plaintiff’s constitutional rights. See Ellis v. Cassidy,

 7   625 F.2d 227 (9th Cir. 1980); May v. Enomoto, 588 F.2d 740, 743 (9th Cir. 1978). Despite this

 8   direction, plaintiff’s amended complaint fails to satisfy this minimal standard for the reasons

 9   discussed above. Because it does not appear possible that the deficiencies identified herein can

10   be cured by further amending the complaint, plaintiff is not entitled to leave to amend prior to

11   dismissal of the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en

12   banc).

13                  Based on the foregoing, the undersigned recommends that this action be dismissed,

14   without leave to amend and with prejudice, for failure to state a claim upon which relief can be

15   granted.

16                  These findings and recommendations are submitted to the United States District

17   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

18   after being served with these findings and recommendations, any party may file written

19   objections with the court. Responses to objections shall be filed within 14 days after service of

20   objections. Failure to file objections within the specified time may waive the right to appeal. See
21   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

22

23   Dated: November 1, 2018
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        6
